Chalmers, J.,
delivered the opinion of the court.
The allegations of the bill show that the bonds wrere void in the hands of a holder with notice of the violations of law committed in their issuance, but were valid and obligatory in the hands of a purchaser for value without notice. The bill alleged that the defendant had full notice and actual knowledge of the facts connected with their issuance, at and before *681bis acquisition of them. It therefore prayed that he might be compelled to surrender them, and that, pending the litigation, he might be enjoined from selling or transferring them. The answer denied the equities of the bill, and asserted that defendant was a purchaser of the bonds for value without notice.
It was improper to have dissolved the injunction before final heai'ing. An injunction should always be continued until the hearing, where a dissolution will entirely defeat all practical relief, even though the complainant succeed in obtaining a decree. Bowen v. Hoskins, 45 Miss. 189; Hill, on Inj. 108; Hoagland v. Titus, 1 McCart. 83.
To dissolve the injunction in this case, and allow the defendant to dispose of these bonds, the title to which passes by delivery to an innocent purchaser, would effectually thwart the sole object of the litigation, and render a further prosecution of it a farce. No subsequent purchaser would be bound to take notice of the pendency of the litigation, since the doctrine of lis pendens does not apply to negotiable paper, except where it is in custodia legis. Wade on Notice, 158 et seq.; Hibernian Bank v. Everman, 52 Miss. 500.
Decree reversed and cause remanded.